Exhibit 99.1 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Statements of Consolidated Income and Comprehensive Income F-3 Consolidated Statements of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6-F-22 Hong Kong Head Office 香港總公司 9th Floor, Allied Kajima Building, 138 Gloucester Road, Wanchai, Hong Kong 香 港 灣 仔告 士打道 138 號 聯 合 鹿島 大 廈 9 樓 Tel 電話:852-2919 8988 Fax 傳真:852-2574 7287 Beijing Office 北京辦事處 Suite 601, China View, C-2 Gongti East Road, Chaoyang District, Beijing 100027 北京朝陽區工體東路丙 2 號紅階大廈 3 號樓 601 室(郵編 100027) Tel 電話:86-10-6585 0599 Fax 傳真:86-10-6585 0558 www.agcacpa.com.hk REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of KOBE SPORT (INTERNATIONAL) COMPANY LIMITED: We have audited the accompanying consolidated balance sheets of Kobe Sport (International) Company Limited and Subsidiaries (the “Company”) as of December 31, 2009 and 2008 and the related consolidated statements of income and comprehensive income, stockholders’ equity, and cash flows for each of the two years ended December 31, 2009 and 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial positions of the Company as of December 31, 2009 and 2008, the results of its operations and its cash flows for each of the two years ended December 31, 2009 and 2008 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, in 2009 the Company changed the manner in which it accounts for non-controlling interests in subsidiaries. This change was made retrospectively to the Company’s consolidated financial statements for the year ended December 31, 2008. /s/ AGCA CPA Limited AGCA CPA Limited Hong Kong, April 9, 2010 F-1 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of December 31, 2009 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 17,387,929 $ 7,400,057 Accounts receivable, net of $nil allowance 22,125,979 13,442,066 Advances to suppliers, net of $nil allowance − 1,347,087 Prepaid land use right – current portion 17,473 17,457 Inventories 1,687,090 3,187,275 Loan due from a related party 3,148,707 - Total current assets 44,367,178 25,393,942 OTHER ASSETS Property, plant and equipment, net 9,837,833 10,508,041 Prepaid land use right – long-term portion 792,761 808,947 Total non-current assets 10,630,594 11,316,988 Total assets $ 54,997,772 $ 36,710,930 LIABILITIES AND EQUITY CURRENT LIABILITIES Short-term bank loans $ 1,354,676 $ 1,419,249 Accounts and notes payables 14,329,705 10,358,261 Other payables and accruals 1,243,656 1,156,449 Income taxes payable 1,360,954 920,357 Due to related parties − 399,438 Total current liabilities 18,288,991 14,253,754 Total liabilities 18,288,991 14,253,754 Commitments and Contingencies (Note 14) SHAREHOLDERS' EQUITY Common stock, $1 par: 50,000 shares authorized, 20 shares issued and outstanding 20 20 Additional paid-in capital 2,407,983 2,407,983 Statutory reserves 2,009,528 2,009,528 Retained earnings 28,409,504 15,038,263 Accumulated other comprehensive income 1,679,219 1,653,951 Total Kobe Sport shareholders' equity 34,506,254 21,109,745 Noncontrolling interests 2,202,527 1,347,431 Total equity 36,708,781 22,457,176 Total liabilities and shareholders' equity $ 54,997,772 $ 36,710,930 The accompanying notes are an integral part of these consolidated financial statements F-2 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLAR) For the Year Ended December 31, 2009 2008 NET REVENUE $ 81,187,591 $ 63,406,121 Cost of sales (58,082,347 ) (45,463,469 ) GROSS PROFIT 23,105,244 17,942,652 Selling expenses (2,315,635 ) (2,932,230 ) General and administrative expenses (1,990,451 ) (1,742,675 ) Income from operations 18,799,158 13,267,747 Other income (expenses): Interest income 258,717 77,603 Interest expenses (81,999 ) (129,624 ) Total other income (expenses) 176,718 (52,021 ) Income before income taxes 18,975,876 13,215,726 Provision for income taxes (4,751,151 ) (3,316,035 ) Net income 14,224,725 9,899,691 Income attributable to noncontrolling interests (853,484 ) (593,981 ) Net income attributable to Kobe Sport shareholders $ 13,371,241 $ 9,305,710 Other comprehensive income attributable to Kobe Sport shareholders Foreign currency translation adjustments 25,268 1,000,295 Comprehensive income attributable to Kobe Sport shareholders 13,396,509 10,306,005 Comprehensive income attributable to noncontrolling interests 855,096 657,831 Comprehensive income $ 14,251,605 $ 10,963,836 The accompanying notes are an integral part of these consolidated financial statements. F-3 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (AMOUNTS EXPRESSED IN US DOLLAR) Attributable to Kobe Sport shareholders Common Stock Additional Accumulated Other Non- Number Amount Paid-in Capital Statutory Reserves Retained Earnings Comprehensive Income controlling interests Total At January 1, 2008 20 $ 20 $ 2,407,983 $ 1,019,559 $ 8,752,701 $ 653,656 $ 819,186 $ 13,653,105 Net income - 9,305,710 - 593,981 9,899,691 Foreign currency translation adjustment - 1,000,295 63,850 1,064,145 Appropriation of statutory reserves 989,969 (989,969 ) - - Special dividend paid - (2,030,179 ) - (129,586 ) (2,159,765 ) At December 31, 2008 20 20 2,407,983 2,009,528 15,038,263 1,653,951 1,347,431 22,457,176 Net income - 13,371,241 - 853,484 14,224,725 Foreign currency translation adjustment - 25,268 1,612 26,880 At December 31, 2009 20 $ 20 $ 2,407,983 $ 2,009,528 $ 28,409,504 $ 1,679,219 $ 2,202,527 $ 36,708,781 The accompanying notes are an integral part of these consolidated financial statements. F-4 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLAR) For the Year Ended December 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 14,224,725 $ 9,899,691 Adjustments for: Interest income receivable on loan to a related party (219,587 ) - Depreciation and amortization 900,011 538,174 (Increase) decrease in assets: Accounts receivable (8,667,760 ) (2,958,968 ) Advances to suppliers 1,347,797 460,462 Inventories 1,502,556 (530,979 ) Increase (decrease) in liabilities: Accounts and notes payables 3,960,111 (870,095 ) Other payables and accruals 86,087 (26,178 ) Income taxes payable 439,553 323,397 Net cash provided by operating activities 13,573,493 6,835,504 CASH FLOWS FROM INVESTING ACTIVITIES Loan to a related party (2,929,030 ) - Purchase of property, plant and equipment (203,294 ) (7,538,804 ) Net cash used in investing activities (3,132,324 ) (7,538,804 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment to a related company (399,649 ) (138,945 ) New short-term bank loans 1,419,997 2,185,682 Repayments of short-term bank loans (1,485,873 ) (1,537,753 ) Special dividend paid to noncontrolling interests - (129,586 ) Special dividend paid to Kobe Sport shareholders - (2,030,179 ) Net cash used in financing activities (465,525 ) (1,650,781 ) Effect of exchange rate changes on cash 12,228 591,967 Net increase (decrease) in cash and cash equivalents 9,987,872 (1,762,114 ) Cash and cash equivalents, beginning of year 7,400,057 9,162,171 Cash and cash equivalents, end of year $ 17,387,929 $ 7,400,057 SUPPLEMENTAL DISCLOSURE INFORMATION Cash paid for interest $ 81,999 $ 129,624 Cash paid for income taxes $ 4,311,598 $ 2,992,639 NONCASH INVESTING AND FINANCING ACTIVITIES Interest receivable on loan due from a related party $ 219,587 $ − The accompanying notes are an integral part of these consolidated financial statements. F-5 KOBE SPORT (INTERNATIONAL) COMPANY LIMITED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 NOTE 1DESCRIPTION OF BUSINESS AND ORGANIZATION Nature of operations Kobe Sport (International) Company Limited (“Kobe Sport”) is a holding company and, through its subsidiaries, primarily engages in design, manufacturing and sales of sports shoes, sportswear and related accessories. Kobe Sport together with its subsidiaries are collectively referred to as the “Company”. Corporate organization Kobe Sport was incorporated with limited liability on September 25, 2009 under the International Business Companies Act in the British Virgin Islands. Details of its subsidiaries are as follows: Place and date of Ownership by Subsidiaries’ names incorporation the Company Principal activities Nam Kwong Trading Company Hong Kong 100% Intermediate holding company Limited (“Nam Kwong”) October 8, 2009 Fujian Jinjiang Hengfeng Shoes & People’s Republic of 94% (through Nam Kwong) Design, manufacturing and sales Garments Co., Ltd. (“Hengfeng”) China (“PRC”) March 2, 1992 of sports shoes, sportswear and related accessories Hengfeng is a sino-foreign joint stock limited liability company established in the PRC.
